Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
NOTICE OF ALLOWANCE

This action is in reply to the after-final amendment filed on 03/16/2022, which amended claims 1-2, 12-13, 17, and 20.
Claims 1-20 are pending and allowed.

RESPONSE TO AMENDMENT
The objections applied to claims 2, 13, and 17 in the previous office action are withdrawn in response to applicant’s amendment correcting the grammatical errors noted in the previous office action.
The §112(b) rejection applied to claim 1 in the previous office action is withdrawn in response to applicant’s amendment resolving the antecedent basis deficiency noted in the previous office action.
The §101 rejection of claims 1-20 is withdrawn in response to Applicant’s amendment, which is sufficient, when evaluated under Step 2A Prong Two of the subject matter eligibility inquiry, to render the claims eligible by integrating the judicial exception into a practical application. 

REASONS FOR ALLOWANCE
Allowed Claims:  Claims 1-20 are allowed, wherein claims 1, 2, and 13 are independent and the balance of claims are dependent.

Reasons for Allowance:
The present invention is directed to computer-based embodiments for comparing enterprise performance using industry consumer data in a network of distributed computer systems.
The closest prior art reference of record, LaCivita (US 2015/0310466), is directed to sales analyzer systems and methods.  Although LaCivita and other the prior art of record generally teaches computer-implemented features for presenting vehicle dealer performance assessments, including performance relative to other dealers in a geographic area (as summarized in the Conclusion below, see, e.g., LaCivita at Figs. 16-17), LaCivita and the prior art of record does not teach or render obvious a method comprising: receiving, by a vehicle data system embodied in a first computing device, input designating one or more vehicle dealers of interest; collecting dealer location data from one or more external data sources that are connected via the distributed and networked system to the first computing device; collecting historical vehicle sales transaction data from the one or more external data sources using one or more interfaces for each respective one of the external data sources via the distributed and networked system; selecting a subset of the collected dealer location data and historical vehicle sales transaction data including distances used in generating a normalization metric and building a competition zone master table which stores the selected subset of the collected dealer location data and historical vehicle sales transaction data; determining one or more geographical competition zones among one or more geographical regions of interest based on the collected dealer location data and historical vehicle sales transaction data; wherein determining the one or more geographical competition zones comprises: for each of the geographical regions of interest, generating a normalization metric by: determining from the collected dealer location data a difference value representing a difference between: a first distance between one or more dealers of interest and a geographical region of interest; and a second distance between one or more competing dealers and the geographical region of interest, determining from the collected historical vehicle sales transaction data a normalizing distance associated with a set of vehicle sales transactions in the geographical region of interest, wherein determining the normalizing distance comprises examining a set of distances corresponding to the set of vehicle sales transactions in the geographical region of interest and selecting as the normalizing distance a median value of the set of distances corresponding to the set of vehicle sales transactions in the geographical region of interest, and dividing the determined difference value by the normalizing distance to generate the normalization metric, wherein the normalization metric comprises a numeric competition zone index corresponding to the geographical region of interest, identifying competition zones associated with the one or more dealers of interest based on competition zone indices corresponding to each of the geographical regions of interest, wherein each of the competition zones includes one or more of the geographical regions of interest, wherein the competition zone index corresponding to each geographical region of interest comprises a numeric value, wherein identifying the competition zones associated with the one or more dealers of interest comprises identifying geographical regions of interest having competition zone indices less than or equal to 0 as a backyard zone, identifying geographical regions of interest having competition zone indices greater than 0 and less than or equal to 1 as a competition zone, and identifying geographical regions of interest having competition zone indices greater than 1 as a conquest zone; and generating, in real -time, a performance assessment for the one or more dealers of interest based on the identified competition zones and presenting the performance assessment to a user via an interface on a second computing device, wherein generating the performance assessment comprises determining a first number of sales made by the one or more dealers of interest in the conquest zone, determining a second number of sales made by dealers other than the one or more dealers of interest in the backyard zone, determining a number of net sales by the one or more dealers of interest, wherein the net sales is equal to the first number of sales minus the second number of sales, and generating a performance scorecard display including a graphical visualization of at least the number of net sales by the one or more dealers of interest (as required by independent claim 1), a vehicle data system…comprising: a first computing device having a processor and a computer readable storage medium; a second computing device coupled via a distributed and networked system to the first computing device, wherein the second computing device runs an interface that enables interaction with the second computing device and the first computing device; and one or more interfaces respectively associated with one or more external data sources coupled via the distributed and networked system to the first computing device, wherein the one or more external data sources store dealer location data and historical vehicle sales transaction data; wherein the computer readable storage medium of the first computing device stores one or more instructions executable by the processor to perform: receiving input designating one or more vehicle dealers of interest collecting dealer location data from the one or more external data sources collecting historical vehicle sales transaction data from the one or more external data sources, determining one or more geographical competition zones among one or more geographical regions of interest based on the collected dealer location data and historical vehicle sales transaction data, wherein determining the one or more geographical competition zones comprises: for each of the geographical regions of interest, generating a normalization metric by: determining from the collected dealer location data a difference value representing a difference between: a first distance between one or more dealers of interest and a geographical region of interest; and a second distance between one or more competing dealers and the geographical region of interest, determining from the collected historical vehicle sales transaction data a normalizing distance associated with a set of vehicle sales transactions in the geographical region of interest wherein determining the normalizing distance comprises evaluating, for the set of vehicle sales transactions in the geographical region of interest, a typical distance traveled by customers to purchase vehicles, and dividing the determined difference value by the normalizing distance to generate the normalization metric, wherein the normalization metric comprises a competition zone index corresponding to the geographical region of interest, identifying competition zones associated with the one or more dealers of interest based on competition zone indices corresponding to each of the geographical regions of interest, wherein each of the competition zones includes one or more of the geographical regions of interest; and generating a performance assessment for the one or more dealers of interest based on the identified competition zones and presenting the performance assessment via the first interface on the second computing device (as required by independent claim 2), and a computer program product comprising at least one non-transitory computer readable medium storing instructions translatable by a computing device embodying a vehicle data system to perform: receiving, by the vehicle data system, input designating one or more vehicle dealers of interest; collecting, by the vehicle data system via a distributed and networked system, dealer location data from one or more external data sources; collecting, by the vehicle data system, historical vehicle sales transaction data from the one or more external data sources using one or more interfaces for each respective one of the external data sources via the distributed and networked system; and determining, by the vehicle data system, one or more geographical competition zones among one or more geographical regions of interest based on the collected dealer location data and historical vehicle sales transaction data wherein determining the one or more geographical competition zones comprises: for each of the geographical regions of interest, generating a normalization metric by: determining from the collected dealer location data a difference value representing a difference between: a first distance between one or more dealers of interest and a geographical region of interest; and a second distance between one or more competing dealers and the geographical region of interest determining from the collected historical vehicle sales transaction data a normalizing distance associated with a set of vehicle sales transactions in the geographical region of interest wherein determining the normalizing distance comprises evaluating, for the set of vehicle sales transactions in the geographical region of interest, a typical distance traveled by customers to purchase vehicles, and dividing the determined difference value by the normalizing distance to generate the normalization metric, wherein the normalization metric comprises a competition zone index corresponding to the geographical region of interest identifying competition zones associated with the one or more dealers of interest based on competition zone indices corresponding to each of the geographical regions of interest, wherein each of the competition zones includes one or more of the geographical regions of interest, and generating, by the vehicle data system in real-time, a performance assessment for the one or more dealers of interest based on the identified competition zones and presenting the performance assessment via an interface on a computing device connected to the vehicle data system (as required by independent claim 13), thus rendering independent claims 1/2/13 and dependent claims 3-12 and 14-20 as allowable over the prior art.
The §101 rejection of claims 1-20 is withdrawn based on a finding that, although the claims recite limitations that fall under the “Certain methods of organizing human activity” abstract idea grouping set forth in the 2019 PEG the limitations by reciting limitations that set forth activities for managing commercial interactions (advertising, marketing, or sales activities or behaviors) pursuant to assessing vehicle dealer performance, the “Mental Processes” abstract idea grouping by reciting steps that may be performed in the human mind (e.g., observation, evaluation, judgment, or opinion), and the “Mathematical Concepts” abstract idea grouping by reciting math formulas or calculations (as discussed in the previous office action), when further evaluated under Step 2A Prong Two of the eligibility inquiry, the additional elements directed to a vehicle data system embodied in a first computing device, external data sources that are connected via the distributed and networked system to the first computing device, one or more interfaces for each respective one of the external data sources, generating, in real-time a performance assessment…via an interface on a second computing device; and generating a performance scorecard display including a graphical visualization (as per claim 1); a first computing device having a processor and a computer readable storage medium, a second computing device coupled via a distributed and networked system to the first computing device, wherein the second computing device runs a first interface that enables interaction with the second computing device and the first computing device, one or more respective interfaces with one or more external data sources coupled via the distributed and networked system to the first computing device, and generating a performance assessment…via the first interface on the second computing device (as per claim 2); and a computer program product comprising at least one non-transitory computer readable medium storing instructions translatable by a computing device embodying a vehicle data system to perform a specific sequence of steps via the vehicle data system, distributed and networked system, one or more external data sources using one or more interfaces for each respective one of the external data sources via the distributed and networked system, generating, by the vehicle system in real-time, a performance assessment…and presenting the performance assessment via an interface on a computing device connected to the vehicle data system (as per claim 13), when take as an ordered combination, are reasonably understood as applying the abstract idea in a meaningful way that goes beyond generally linking the abstract idea to a particular operating environment, such that the claims are not directed to the abstract idea, but instead are directed to a practical application thereof.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
LaCivita (US 2015/0310466):  discloses sales analyzer systems and methods, including features for providing vehicle dealers with a comprehensive view of their sales performance (geographically or demographically), comparison of pricing relative to other dealers in a geographic area, and a dealer-interface accessible via a client device (at least paragraph 5 and Figs. 16-17).
Erenrich et al. (US Patent No. 8,938,686):  discloses features for analyzing performance of an entity, including comparative analysis of the performance of different retail locations (col. 4, lines 46-67) and visual analytical techniques related thereto (at least Figs. 6-10).
Inman et al. (US 2016/0253682):  discloses techniques for analyzing and improving dealer service market share, including calculating, benchmarking, and improvement guidance related thereto (See, e.g., Abstract and paragraphs 3-6).
Campos et al. (US 2006/0136462):  discloses data-centric automatic data mining techniques, including features for gathering and analyzing dealership data to create KPI for understanding the performance of dealerships in a region (at least paragraph 75 and Fig. 2).
Moncreiff (US 2009/0248490):  discloses features for performing competitive business analysis, including calculating regional statistics pertaining to dealer concentrations (at least paragraph 74).
Lingappa (US 2015/0032685):  discloses visualization and comparison of business intelligence reports.
T. T. Lin, C. C. Lee and F. T. Chang, "A performance management on automobile dealers with applying data envelopment analysis," 2010 IEEE International Conference on Industrial Engineering and Engineering Management, 2010, pp. 380-384, doi: 10.1109/IEEM.2010.5674607:  discloses techniques for evaluating operating performance of automobile dealers in pursuit of enhancing their overall efficiency.
Research framework, strategies, and applications of intelligent agent technologies (IATs) in marketing.  Kumar, V; Dixit, Ashutosh; Javalgi, Rajshekar (raj); G; Dass, Mayukh. Journal of the Academy of Marketing Science 44.1: 24-45. Springer Nature B.V. (Jan 2016):  discloses and overview of intelligent agent technologies, including its application to competitive intelligence/analytics.
Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to Timothy A. Padot whose telephone number is 571.270.1252.  The Examiner can normally be reached on Monday-Friday, 8:30 - 5:30.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Brian Epstein can be reached at 571.270.5389.  The fax phone number for the organization where this application or proceeding is assigned is 571.273.8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see  http://portal.uspto.gov/external/portal/pair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TIMOTHY PADOT/
Examiner, Art Unit 3683
05/20/2022